722 S.E.2d 601 (2012)
Alexander EVANS and Alice Faye Evans
v.
David W. NEILL, Elizabeth B. Ells, Dorothy Debra, Citifinancial Services, Inc. 309, LLC, and Upton Tyson.
No. 552P11.
Supreme Court of North Carolina.
March 8, 2012.
Thomas H. Stark, Chapel Hill, for Evans, Alexander, et al.
F. Stuart Clarke, Fayetteville, for Tyson, Upton.
Jason Kenneth Purser, Charlotte, for Neill, David W., et al.

ORDER
Upon consideration of the petition filed on the 20th of December 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."
Upon consideration of the conditional petition filed on the 30th of December 2011 by Defendants (Neill, Ells, and Dobra) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 8th of March 2012."